Exhibit 10.5

COMMITMENT AGREEMENT

THIS COMMITMENT AGREEMENT to purchase common stock (this “Agreement”) is entered
into as of September 25, 2012, by and between LIGHTING SCIENCE GROUP
CORPORATION, a Delaware corporation (the “Company”), and PEGASUS PARTNERS IV,
L.P., a Delaware limited partnership (“Pegasus”).

WHEREAS, in connection with the Company’s offer and sale of Preferred Shares as
described in the Preemptive Rights Notices, dated September 25, 2012, and
subject to certain terms and conditions, the Company offered warrants to
purchase Common Stock to participants in such offering (collectively, such
warrants actually issued or to be issued, the “Warrants”); and

WHEREAS, in connection with the issuance of the Warrants, Pegasus has agreed to
sell to the Company, and the Company has agreed to buy from Pegasus, shares of
Common Stock equal to the number of shares, if any, for which the Warrants are
exercised, up to an aggregate number of shares of Common Stock equal to the
aggregate number of Warrant Shares (as defined in each Warrant) subject to each
Warrant (as may be adjusted in accordance with Section 6, the “Commitment
Shares”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1. Definitions.

The following terms as used in this Commitment Agreement have the following
meanings:

(a) “Acquiring Entity” has the meaning attributed to it in Section 7.

(b) “Aggregate Warrant Shares” means, as of the applicable date of
determination, the Warrant Shares then issuable upon exercise of the Warrants.

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or obligated to
close.

(d) “Call Consideration” has the meaning attributed to it in Section 5(b).

(e) “Call Notice” has the meaning attributed to it in Section 5(b).

(f) “Commitment Shares” has the meaning attributed to it in the recitals of this
Agreement.

(g) “Common Stock” means (i) the Company’s common stock, $0.001 par value per
share, and (ii) any capital stock into which the Common Stock is changed or any
capital stock resulting from a reclassification of the Common Stock.

(h) “Credit Facility” means that certain Loan Security Agreement, dated as of
November 22, 2010, by and among the Company, the guarantors and lenders from
time to time party thereto, Wells Fargo Bank, National Association, as agent,
and Wells Fargo Capital Finance, LLC, as sole lead arranger, manager and
bookrunner, and any amendments or restatements of, supplements to, or new
facility or facilities entered into in replacement thereof.



--------------------------------------------------------------------------------

(i) “Exercise Event” has the meaning attributed to it in Section 2(a).

(j) “Exercise Price” means the price per share paid by the Exercising Holder in
the Exercise Event giving rise to the Company’s obligation to purchase
Commitment Shares hereunder.

(k) “Exercise Shares” has the meaning attributed to it in Section 2(a).

(l) “Exercising Holder” has the meaning attributed to it in Section 2(a).

(m) “Expiration Event” means any event resulting in an Expiration Event (as
defined in the Warrants).

(n) “Holders” means the Holders of the Warrants (as defined in the respective
Warrant).

(o) “Issuance Date” means September 25, 2012.

(p) “Payment” has the meaning attributed to it in Section 2(c)(i).

(q) “Pegasus” has the meaning attributed to it in the preamble of this
Agreement.

(r) “Pegasus Group” means Pegasus together with its Affiliates (excluding PCA
LSG Holdings, LLC).

(s) “Pegasus Call” has the meaning attributed to it in Section 5(b).

(t) “Pegasus Event” has the meaning attributed to it in Section 4(b).

(u) “Pegasus Event Notice” has the meaning attributed to it in Section 4(b).

(v) “Person” means a natural person or entity, or a government or any division,
department or agency thereof.

(w) “Preferred Shares” means the Company’s shares of Series H Convertible
Preferred Stock and Series I Convertible Preferred Stock.

(x) “Reorganization” has the meaning attributed to it in Section 7.

(y) “Transfer” means as, as a noun, any voluntary or involuntary transfer, sale,
pledge or hypothecation or other disposition, whether directly or indirectly and
whether through one or a series of transactions, and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge or hypothecate or otherwise dispose of,
whether directly or indirectly and whether through one or a series of
transactions.

(z) “Warrants” has the meaning attributed to it in the recitals of this
Agreement.

 

2



--------------------------------------------------------------------------------

Section 2. The Commitment.

(a) From time to time, to the extent permitted under the Warrants, upon (and
only upon) the exercise by a Holder (or their respective permitted assigns, and
such exercising Person the “Exercising Holder”), of their respective right to
acquire shares of Common Stock under the Warrants (an “Exercise Event” and the
number of shares of Common Stock purchased pursuant to an Exercise Event, the
“Exercise Shares”), the Company shall purchase from the Pegasus Group and
Pegasus shall sell or cause a member of the Pegasus Group to sell to the Company
a portion of the Commitment Shares equal to the number of Exercise Shares for a
price per share equal to the Exercise Price; provided, that under no
circumstances shall any member of the Pegasus Group be obligated to sell to the
Company nor shall the Company be obligated to purchase from the Pegasus Group
any number of shares of Common Stock exceeding the number of remaining
Commitment Shares.

(b) Promptly following receipt of an Exercise Notice (as defined in the
Warrants), and in no event more than five (5) Business Days thereafter, the
Company shall deliver written notice to Pegasus of the occurrence of an Exercise
Event, which notice shall include the name of the Exercising Holder, the number
of Exercise Shares and the Exercise Price.

(c) Purchase and Sale of Commitment Shares.

(i) Concurrently with or promptly following the consummation of an Exercise
Event, the Company shall purchase the Commitment Shares from Pegasus by paying
to Pegasus (or any designee thereof) an amount equal to the Exercise Price
multiplied by the number of Commitment Shares purchased, either (A) in cash or
by wire transfer of immediately available funds or (B) by means of a cashless
exercise pursuant to Section 2(d) (the foregoing methods of payment set forth in
(A) and (B), including any combination of such methods, referred to herein as
the “Payment”).

(ii) On or promptly following receipt of the Payment and the consummation of the
Exercise Event, Pegasus or the applicable member of the Pegasus Group shall
surrender the Commitment Shares purchased hereunder to the Company.

(d) If and to the extent that the Exercising Holder elects to satisfy its
Exercise Price payment obligation to the Company by means of cashless exercise
under Section 2(d) of that Warrant, (i) the Company shall purchase that number
of Commitment Shares equal to the number of shares of Common Stock actually
issued to the Exercising Holder in such cashless exercise; (ii) Pegasus or the
applicable member of the Pegasus Group shall surrender the Commitment Shares
actually issued by the Company pursuant to such cashless exercise and (iii) the
Payment shall be made by reducing the number of Commitment Shares by the
reduction in the number of Warrant Shares (as defined in the applicable Warrant)
resulting from such cashless exercise.

 

3



--------------------------------------------------------------------------------

Section 3. Additional Agreements of the Company.

Without the prior written consent of Pegasus, the Company shall not:

(a) consent to or give effect to any assignment or Transfer of the Warrants or
any portion thereof (except with respect to Transfers permitted pursuant to
Section 6(a) of the Warrants).

(b) agree to alter, modify or amend the Warrants (except to the extent required
to amend the number of shares of Common Stock subject to purchase thereunder in
accordance with the terms of the applicable Warrant).

(c) waive any of the Company’s rights and privileges or any of the obligations
of the holder of a Warrant under the Warrants.

Section 4. Additional Agreements of Pegasus. Pegasus hereby agrees that:

(a) Until eleven (11) Business Days following the three-year anniversary of the
Issuance Date, the Pegasus Group will not Transfer any shares of Common Stock
that would result in the Pegasus Group owning, in the aggregate, fewer shares of
Common Stock than the number of Aggregate Warrant Shares

(b) On or after the tenth (10th) Business Day following the three-year
anniversary of the Issuance Date, Pegasus shall give at least twenty
(20) Business Days’ prior written notice to the Company and the Holder(s) (a
“Pegasus Event Notice”) regarding any proposed transaction by any member of the
Pegasus Group that would result in the Pegasus Group owning, in the aggregate,
fewer shares of Common Stock than the number of Aggregate Warrant Shares (a
“Pegasus Event”).

(c) So long as any Warrant remains outstanding, Pegasus shall take all
commercially reasonable actions to facilitate the transfer agent of the Company
to enter stop transfer instructions on a number of shares of Common Stock held
by Pegasus or the Pegasus Group equal to the number of Aggregate Warrant Shares.

Section 5. Expiration and Cancellation.

(a) Expiration; Pegasus Event.

(i) This Agreement (and any remaining portion of the Commitment) shall expire
unexercised and all rights and obligations hereunder shall immediately cease
upon the occurrence of any Expiration Event.

(ii) Upon the consummation of any Pegasus Event, so long as Pegasus shall have
given at least twenty (20) Business Days’ prior written notice thereof to the
Company and the Holders pursuant to Section 4(b), the number of Commitment
Shares shall be reduced to equal the number of shares of Common Stock owned in
the aggregate by the Pegasus Group immediately following the consummation of
such Pegasus Event.

(b) Pegasus Call Right.

(i) At any time and from time to time, subject to this Section 5(b), Pegasus
shall have the right in its sole discretion to cancel its obligations to the
Company with respect to

 

4



--------------------------------------------------------------------------------

all or less than all of the Commitment Shares (a “Pegasus Call”); provided,
however, that Pegasus may not execute a Pegasus Call (1) to the extent and for
so long as the board of directors of the Company determines in its sole
discretion that the Company is prohibited by applicable law from purchasing
shares of Common Stock for cash on the terms and conditions set forth in the
Warrants or (2) if a Default (as defined in the Credit Facility) or an Event of
Default (as defined in the Credit Facility) shall exist and be continuing.

(ii) Any Pegasus Call shall be effected by Pegasus by:

 

  (A) delivery of a written notice (the “Call Notice”) to the Company and the
Holders, setting forth the number of Commitment Shares subject to the Pegasus
Call; and

 

  (B) payment to the Company, by wire transfer of immediately available funds,
of an amount equal to the Maximum Spread (as defined in the Warrants) as of the
effective date of the Pegasus Call multiplied by the number of Commitment Shares
being cancelled (the “Call Consideration”).

(iii) On or promptly following receipt of the Call Notice and the Call
Consideration, the Company shall purchase all or a portion of the Warrants
pursuant to a Company Repurchase (as defined in the Warrants) and shall apply
the Call Consideration in satisfaction of the Company’s payment obligations with
respect to such Company Repurchase.

(iv) For the avoidance of doubt, in the event an Exercise Event has been
consummated with respect to all or a portion of the Commitment Shares that are
the subject of a Call Notice delivered to the Company after the consummation of
such Exercise Event, notwithstanding this Section 5, all or such portion of the
Commitment Shares shall not be cancelled and the Company shall promptly return
all or such portion of the Call Consideration (without interest), if any, to
Pegasus.

Section 6. Adjustments to Commitment Shares.

(a) In the event of any adjustment to the number of shares for which the
Warrants are exercisable, including without limitation as the result of the
expiration of the Warrants issued to Cleantech Europe II (A) LP and Cleantech
Europe II (B) LP pursuant to Section 7(a)(i)(D) thereof, the number of
Commitment Shares then underlying this Agreement shall be increased or decreased
in a like proportion.

(b) Upon the occurrence of any event resulting in an adjustment or readjustment
of the Commitment Shares pursuant to this Section 6, the Company shall promptly,
and in no event later than any attempt to purchase Commitment Shares, give
notice to Pegasus of such event.

 

5



--------------------------------------------------------------------------------

Section 7. Purchase Rights; Reorganization, Reclassification, Consolidation,
Merger or Sale.

(a) Upon the consummation of any (a) sale of all or substantially all of the
Company’s assets to an acquiring Person or (b) other merger, consolidation,
recapitalization or other similar capital reorganization of the Common Stock
following which the Company is not a surviving entity or its Common Stock has
been, or will be, converted, exchanged or reclassified into any other type or
class of capital stock, security or asset (each a “Reorganization”), to the
extent the Person purchasing the assets of the Company or the successor
resulting from such Reorganization (such Person in each case, the “Acquiring
Entity”) issues to the Holders (or their permitted assigns) a security of the
Acquiring Entity pursuant to Section 9 of the Warrants:

(i) Pegasus and the Company shall amend this Agreement such that the rights and
obligations of Pegasus including, without limitation, the obligation to sell to
the Acquiring Entity and of the Acquiring Entity to purchase from Pegasus
securities of the Acquiring Entity substantially similar in form and substance
to this Agreement; and

(ii) the Company shall secure from the Acquiring Entity a written agreement to
accede to and assume the rights and obligations of the Company under this
Agreement, as amended pursuant to this Section 7, and Pegasus hereby consents to
such accession and assumption without any further action or approval.

(b) Prior to the consummation of any sale of all or substantially all of the
Company’s assets to an acquiring Person or Reorganization, Pegasus and the
Company shall amend this Agreement to ensure that the Company’s obligation to
purchase Commitment Shares from Pegasus and Pegasus’ obligation to sell
Commitment Shares to the Company will thereafter be in respect of such shares of
capital stock, securities or assets that will be, or would have been, issued or
payable in or as a result of the sale of all or substantially all of the
Company’s assets to an acquiring Person or Reorganization with respect to or in
exchange for the Commitment Shares as of the date of effectiveness of such sale
or Reorganization.

Section 8. Notice. All notices and other communications hereunder will be in
writing and will be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise (including electronic confirmation of successful
transmission generated by the facsimile machine of the sender), (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier service or (c) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid.

If to Pegasus:

Pegasus Partners IV, L.P.

99 River Road

Cos Cob, CT 06807

Attention: Steven Wacaster

 

6



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice or constructive notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Jeffrey L. Kochian

Fax: (212) 872-1002

If to the Company:

Lighting Science Group Corporation

1227 South Patrick Drive

Building 2A

Satellite Beach, FL 32937

Attention: Tom Shields, Chief Financial Officer

Fax: (321) 779-5521

With a copy (which shall not constitute notice or constructive notice) to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Attention: Greg R. Samuel, Esq.

Fax: (214) 200-0577

Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or fax number or email address. Written confirmation of
receipt (A) given by the recipient of any notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s fax
machine or computer containing the time, date, recipient fax number or email
address and an image of the first page of the fax transmission or the content of
the email, or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of receipt.

Section 9. Amendment and Waiver. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company (which shall
require the approvals contemplated by Section 3(g)(ii) of the Warrants) and
Pegasus. No provision hereunder may be waived other than in a written instrument
executed by the waiving party. No failure or delay by either party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

Section 10. Miscellaneous.

(a) If for any reason the Company breaches Section 3 of this Agreement or the
Warrants are otherwise amended, altered or modified without the prior written
consent of Pegasus, all references to the Warrants or a Warrant shall refer to
the Warrant or Warrants, and the terms and conditions thereof, without giving
effect to the acts or omissions giving rise to such breach, or any other such
amendments, alterations or modifications.

 

7



--------------------------------------------------------------------------------

(b) With respect to Warrants that are Transferred (other than pursuant to and in
accordance with Section 6(a) of the Warrant) without Pegasus’ prior written
consent, notwithstanding anything to the contrary, following such Transfer, to
the extent that any such Warrants are exercised and such exercise is accepted by
the Company, the Company shall not be obligated or permitted to purchase from
Pegasus, nor shall Pegasus be obligated to sell to the Company, any Commitment
Shares in connection therewith, and the Commitment Shares shall be reduced by
the number of Warrant Shares (as defined in the Warrants) the rights for which
have been so exercised.

(c) With respect to any amendments, alterations or modifications to the terms
(economic or otherwise) of the Warrants to which Pegasus has given its prior
written consent pursuant to the requirements set forth herein, such amendments,
alterations or modifications shall, to the extent possible, apply to the
Company’s purchase of Commitment Shares hereunder.

Section 11. Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

Section 12. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
permitted assigns; provided, that the Company may not assign any of its rights
or obligations under this Agreement without the prior written consent of
Pegasus; provided, further, that Pegasus may not assign any of its rights or
obligations under this Agreement without the prior written consent of the
Company in its sole discretion (subject to Section 3(g)(i) of the Warrants).

Section 13. Entire Agreement. This Agreement and the Warrants contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous arrangement or undertakings with respect
thereto.

*            *             *            *            *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Thomas C. Shields

Name:   Thomas C. Shields Title:   Chief Financial Officer PEGASUS PARTNERS IV,
L.P. By:   Pegasus Investors IV, L.P., its general partner By:   Pegasus
Investors IV GP, L.L.C., its general partner By:  

/s/ Jason Schaefer

Name:   Jason Schaefer Title:   Secretary

Signature Page to Commitment Agreement